Case: 14-14908   Date Filed: 07/27/2015   Page: 1 of 18


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14908
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:13-cv-00344-CHW



VIRGINIA HUBBARD,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (July 27, 2015)

Before WILSON, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Virginia Hubbard, proceeding pro se, appeals the district court’s order

affirming the Social Security Commissioner’s (“Commissioner”) denial of
             Case: 14-14908    Date Filed: 07/27/2015   Page: 2 of 18


Hubbard’s application for supplemental security income (“SSI”) and disability

insurance benefits (“DIB”). On appeal, Hubbard argues that the administrative law

judge (“ALJ”) failed to adequately consider her impairments in combination,

erroneously found that she was not disabled, and improperly considered her past

drug use. She also asserts that her condition continues to worsen. After careful

review, we affirm.

                                        I.

      Hubbard applied for a period of disability, DIB, and SSI in July 2010,

alleging that she became disabled on April 10, 2010. Hubbard alleged that she was

disabled due to third-degree burns, stroke, high blood pressure, degenerative disc

disease of the cervical spine, a pituitary tumor, Sjogren’s syndrome, rheumatoid

arthritis, mitral valve prolapse, and asthma. After Hubbard’s applications were

denied initially and upon reconsideration, Hubbard requested a hearing by an ALJ.

A.    Hearing Testimony

      At the disability hearing, Hubbard represented herself. The ALJ informed

Hubbard of her right to have a representative and confirmed that Hubbard wished

to proceed without a representative.    When questioned by the ALJ, Hubbard

testified that she was 47 years old, had an undergraduate degree in psychology, and

had started but did not finish a master’s program in criminology.         Hubbard

explained that she was not currently working and that she lived with her minor


                                        2
             Case: 14-14908     Date Filed: 07/27/2015   Page: 3 of 18


daughter. According to Hubbard, she had attempted to work the previous year,

2011, as a hair braider but was unable to do so because her hands would “lock up”

due to rheumatoid arthritis. Hubbard wore a brace on her arm at the hearing and

explained that she did so because she had raked the yard the previous day, and the

activity had caused her arm to hurt.

      Prior to her burn injury in 2010, Hubbard testified, she was self-employed as

a hair braider for several years. Before that, Hubbard worked a number of other

jobs, including customer service and sales positions.       She also worked as a

phlebotomist and as a medical clerk in a hospital. Hubbard stated that she had

problems with confusion, severe headaches, vision issues, nosebleeds, and

seizures, which she believed were caused by a tumor on her pituitary gland. She

also had back problems caused by a fall, for which she had surgery. According to

Hubbard, she felt better after the surgery but still could not get up from the floor

without assistance, could not bend frequently, and had trouble lifting things.

Hubbard’s daughter testified that Hubbard had trouble dressing and cooking for

herself, and she reported that Hubbard also had memory problems.

      Hubbard testified that she had used cocaine in the past to self-medicate but

asserted that she was not an addict and that it only made her problems worse. The

ALJ noted that the emergency-room records indicated that Hubbard had been

smoking crack cocaine when she sustained her burn injuries, but Hubbard insisted


                                         3
               Case: 14-14908    Date Filed: 07/27/2015   Page: 4 of 18


that she was not using cocaine on that occasion and that the doctor misconstrued

what she had said. During the hearing, Hubbard stated that the burns had occurred

when she lit a cigarette after pouring rubbing alcohol on herself to alleviate flea

bites. Hubbard also admitted that she had used cocaine once earlier in 2012.

        In addition, Hubbard complained that she had behavioral problems and

became irritated easily. Hubbard further testified that she had suffered a stroke,

sometimes had problems with drooling, and had headaches due to her tumor. She

also expressed fear that she was going to die because of the tumor.

        A vocational expert testified that an individual of the same age, education,

and vocational background as Hubbard who was capable of work at the medium

exertional level would be capable of performing Hubbard’s past work as a hair

braider, billing clerk, disc jockey, customer-service representative, phlebotomist,

medical clerk, and sales representative, all of which involved sedentary to light

work.

B.      Medical Records

        We review some of the pertinent medical records presented to the ALJ.

        1.    Brain and Neurological Issues

        On May 8, 2010, Hubbard went to the Medical Center of Central Georgia

(“MCCG”) Emergency Center complaining of slurred speech, right-arm pain and

weakness, headache, and blurred vision. The doctor conducted a stroke evaluation


                                          4
                Case: 14-14908       Date Filed: 07/27/2015       Page: 5 of 18


and determined that Hubbard had suffered a transient ischemic attack. 1 The doctor

suspected polysubstance abuse as a cause. Doctors performed a computerized

tomography (“CT”) scan of Hubbard’s brain, which appeared normal. Hubbard

underwent magnetic resonance imaging (“MRI”) of her brain at a follow-up visit

on August 24, 2010. The MRI revealed some abnormalities in Hubbard’s white

matter, as well as a small lesion on her pituitary gland.

       On September 7, 2010, Hubbard presented at the MCCG complaining of a

chronic headache, and she was referred to a neurologist based on her previous MRI

results. On September 15, Hubbard had a CT scan of her pituitary area. Based on

the CT scan, the neurologist noted pituitary abnormalities that could be consistent

with such a lesion, but could not confirm its presence. Another CT scan on

October 4, 2010, was normal. An MRI the same day revealed some abnormalities

in Hubbard’s white matter, which were “common and nonspecific,” as well as

“shortening along the posterior pituitary,” which was “of doubtful clinical

significance.”

       In October 2010 Hubbard suffered an episode during which she felt very hot,

passed out while walking to her car, and was unconscious for approximately ten

minutes. No cause for this episode is reflected in the medical records.



       1
         A transient ischemic attack, or “mini-stroke,” is an acute episode of temporary
neurological dysfunction that occurs when blood flow to a part of the brain stops for a brief time.
                                                5
             Case: 14-14908    Date Filed: 07/27/2015   Page: 6 of 18


      In February 2011, another CT scan of Hubbard’s brain was taken after she

developed a severe headache following a spinal tap. There were no changes from

the CT scan in May 2010. Additional MRI brain scans in March 2011 showed a

moderate degree of white-matter disease, which was unusual for a person of

Hubbard’s age. Compared to her August 2010 MRI, the white-matter lesions had

increased only minimally, and her pituitary lesion had not changed significantly.

On March 23, 2011, Hubbard underwent CT angiography (“CTA”) of her head and

neck, which revealed no evidence of an acute intracranial process.

      On July 29, 2011, Hubbard went to the Emergency Center after suffering a

syncopal (fainting) episode in a restaurant.     In treatment notes, the treating

physician included polysubstance usage (marijuana and cocaine) among the

possible causes. A CT scan was also performed on that date, and it revealed no

change from Hubbard’s February 2011 CT scan.

      On October 8, 2012, Hubbard went to the Emergency Center complaining of

a worsening headache, which she attributed to a pituitary tumor. Hubbard was

given pain medication, which relieved her headache, and she was released.

      2.    Degenerative Disc Disease

      On January 27, 2010, Hubbard underwent an MRI of the cervical spine,

which revealed mild, multilevel degenerative disc disease of her cervical spine.

On August 22, 2011, Hubbard presented at the MCCG with lumbar pain that had


                                         6
             Case: 14-14908     Date Filed: 07/27/2015   Page: 7 of 18


lasted for six days and had also radiated down her leg. Imaging revealed that

Hubbard suffered from mild degenerative changes of the lumbar spine.              In

December 2011, Hubbard underwent an MRI of her lumbar spine, which showed

mild bulging discs at the L3-L4, L4-L5, and L5-S1 levels, as well as a possible

cyst at the S1 nerve rootlet. In April 2012, Hubbard had a lumbar CT scan, which

found multilevel degenerative changes of the lumbar spine that were most

prominent at the L3-L4, L4-L5, and L5-S1 levels. Hubbard elected to proceed

with operative intervention for her back pain, and, on July 27, 2012, underwent an

L5-S1 hemilaminectomy and discectomy.           Treatment notes reflect that she

tolerated the procedure well.

      3.     Burn Injuries

      On April 10, 2010, Hubbard presented to the Emergency Center with

significant burn injuries. The treatment notes reflect that Hubbard poured rubbing

alcohol over her body because she had developed a sensation of insects crawling

on her skin as a result of smoking crack cocaine. She then attempted to light a

cigarette, and, in doing so, lit herself on fire. Hubbard suffered second- and third-

degree burns over 7% of her body. While in the hospital, Hubbard underwent a

psychological consultation. The psychologist noted that Hubbard was anxious and




                                         7
              Case: 14-14908      Date Filed: 07/27/2015     Page: 8 of 18


frustrated and diagnosed her with an adjustment reaction 2 with anxiety and

frustration secondary to burn injuries.

       Hubbard was transferred to a burn center for treatment. From April to July

2010, Hubbard had several follow-up visits for her burn wounds, and by July 19,

Hubbard’s wounds had fully healed, though she had developed a keloid scar over

part of the wound.

       4.     Chest Pain

       In November 2009, January 2010, and August 2010, Hubbard went to the

MCCG complaining of chest pain, dizziness, and shortness of breath. Subsequent

testing generally found that her chest pain was not cardiac in nature. In January

2010, the treating physician suggested that the source of Hubbard’s chest pain was

inflammation of the cartilage that connects a rib to the breastbone. In August

2010, Hubbard was prescribed medication for a possible coronary spasm, though

the doctor’s notes indicate that such a spasm was “questionable.” In October 2010,

Hubbard underwent a transesophageal echocardiogram test, which revealed no

cardiac source of emboli and trace to mild mitral and aortic valve regurgitation.




       2
         A psychological adjustment reaction or disorder is the development of emotional or
behavioral symptoms in response to a specific stressor.
                                            8
              Case: 14-14908     Date Filed: 07/27/2015   Page: 9 of 18


      5.     Asthma

      Hubbard’s medical records also revealed a history of bronchial asthma, for

which she was on medication. At a January 27, 2010 doctor’s visit, Hubbard was

doing “quite well,” and her condition was stable.

C.    Other Evidence

      In October 2010, Dr. Robert Williams, a medical consultant, performed a

physical residual functional assessment of Hubbard, based on his review of the

evidence in Hubbard’s file at that time. Dr. Williams opined that Hubbard’s

allegations of stroke and degenerative disc disease were not supported by evidence

then in the record but that her allegations regarding her burn injury and high blood

pressure were credible.      He further opined that Hubbard had no significant

limitations to her daily activities and was capable of performing medium work.

      Dr. Michelle Wierson, a psychological consultant, conducted a psychiatric

assessment of Hubbard in October 2010.           Dr. Wierson opined that Hubbard

suffered from an adjustment reaction with anxiety, as well as cocaine abuse or

dependence. She further concluded that these impairments caused only a mild

restriction of Hubbard’s activities of daily living.

D.    ALJ’s Adverse Decision

      Following the hearing, the ALJ issued a decision finding that Hubbard was

not disabled within the meaning of the Social Security Act. In the November 2012


                                           9
             Case: 14-14908       Date Filed: 07/27/2015   Page: 10 of 18


decision, the ALJ concluded that Hubbard had the following severe impairments:

status-post burn injury, bulging discs at L3-L4 and L4-L5, degenerative disc

disease of the cervical spine, and status-post laminectomy and discectomy at L5-

S1. The ALJ determined that Hubbard’s severe impairments, considered singly or

in combination, did not meet or equal a listed impairment in the disability

regulations. In addition, the ALJ found that Hubbard had the residual functional

capacity to perform medium work, with the exception that she should never climb

ladders, ropes, or scaffolding.

      After summarizing Hubbard’s medical records and testimony about her

symptoms, the ALJ concluded that, although Hubbard’s impairments could

reasonably be expected to cause the alleged symptoms, Hubbard’s statements

concerning the intensity, persistence, and limiting effects of those symptoms were

not wholly credible. The ALJ largely found that Hubbard’s testimony was not

supported by the medical evidence, which, according to the ALJ, showed the

following: Hubbard had not suffered seizures or a stroke; her syncopal episodes

may have been caused by drugs, rather than heart problems;              the lesion on

Hubbard’s pituitary gland was not a tumor, and no medical professional had opined

that the lesion caused any limitations; and there was no medical evidence that

Hubbard had any difficulties or permanent limitations following her back surgery.




                                           10
             Case: 14-14908      Date Filed: 07/27/2015   Page: 11 of 18


Moreover, the ALJ explained that Hubbard’s overall credibility was undermined

for two additional reasons:

             First, the claimant alleges that she does not have enough
             money to seek medical care, but she is able to afford
             crack cocaine, cigarettes, and marijuana.             It is
             discrediting that the claimant would chose [sic] to spend
             whatever extra money she does have on habits that are
             both illegal and cause her to have problems and feel bad,
             as she described at the emergency room presentation for
             her second syncopal episode. Second, the claimant
             testified at the hearing that she continued to perform
             work, specifically braiding hair, after the alleged onset of
             disability. . . . Although the claimant did not apparently
             work at substantial gainful activity levels, the work
             activity itself indicates that she is not as limited as she
             has alleged.

      Finally, the ALJ gave great weight to Dr. Williams’s and Dr. Weirson’s

assessments of Hubbard’s physical and mental impairments and also credited the

testimony of the vocational expert. Overall, the ALJ determined that Hubbard had

the residual functional capacity to perform her past relevant work as a hair braider,

billing clerk, customer service representative, phlebotomist, medical clerk, or sales

representative in advertising, all of which involved sedentary to light work.

Accordingly, the ALJ concluded that Hubbard was not disabled for purposes of

receiving disability benefits.

E.    Appeals Council Review and District Court Affirmance

      Hubbard requested review by the Appeals Council, and she submitted

additional medical evidence from 2013. The Appeals Council denied review,
                                          11
             Case: 14-14908     Date Filed: 07/27/2015   Page: 12 of 18


stating that the medical records were for a later period of time than that covered by

the ALJ’s decision, a period that ended November 30, 2012. Hubbard then filed a

pro se complaint for review in federal court. She consented to proceed before a

magistrate judge, see 28 U.S.C. § 636(c)(1), and submitted numerous medical

records, some of which had been submitted to the ALJ or Appeals Council and

others that were new and post-dated the ALJ’s decision. The magistrate judge

affirmed the Commissioner’s final decision, and Hubbard now brings this appeal.

                                         II.

      In Social Security appeals, we review whether the Commissioner’s decision

is supported by substantial evidence and based on proper legal standards. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Id. (internal quotation

marks omitted).    We must affirm the agency’s decision if it is supported by

substantial evidence, even if the evidence preponderates against it.         Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Our deferential review precludes

us from deciding the facts anew, making credibility determinations, or re-weighing

the evidence. Winschel, 631 F.3d at 1178. “[C]redibility determinations are the

province of the ALJ, and we will not disturb a clearly articulated credibility finding




                                         12
             Case: 14-14908    Date Filed: 07/27/2015    Page: 13 of 18


supported by substantial evidence.” Mitchell v. Comm’r of Soc. Sec., 771 F.3d
780, 782 (11th Cir. 2014) (citations omitted).

                                        III.

      The individual seeking Social Security disability benefits bears the burden of

proving that she is disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005).   The applicable regulations provide a five-step, sequential evaluation

process to determine whether a claimant is disabled. Winschel, 631 F.3d at 1178.

As part of this process, the ALJ must analyze whether the claimant:           (1) is

currently engaged in substantial gainful activity;      (2) has a severe, medically

determinable impairment or combination of impairments; (3) has an impairment,

or combination thereof, that meets or equals the severity of a specified impairment

in the Listing of Impairments; (4) can perform any of her past relevant work, in

view of her residual functional capacity; and (5) can make an adjustment to other

work, in view of her residual functional capacity, age, education, and work

experience. See id.; 20 C.F.R. § 404.1520(a)(4). In determining the claimant’s

residual functional capacity, the ALJ must consider all of the alleged impairments,

both severe and non-severe. 20 C.F.R. § 404.1545(e).

                                         A.

      Here, substantial evidence supports the ALJ’s determination that, despite her

combination of impairments, Hubbard had the residual functional capacity to


                                         13
             Case: 14-14908     Date Filed: 07/27/2015   Page: 14 of 18


perform her past relevant work.      First, the record demonstrates that the ALJ

properly considered all of Hubbard’s symptoms and alleged impairments, both

severe and non-severe, in determining her residual functional capacity. See 20

C.F.R. § 404.1545(e). At the third step, the ALJ stated that no medical expert had

“opined the claimant’s impairments, considered singly or in combination, are

equivalent in severity to the criteria of any listed impairment,” nor did the evidence

show a contrary conclusion. See Jones v. Dep’t of Health & Human Servs., 941
F.2d 1529, 1533 (11th Cir. 1991) (stating that the ALJ’s statement that she

considered the combination of impairments is adequate to show such

consideration). Further, the ALJ stated that she considered “all symptoms” in

assessing Hubbard’s residual functional capacity at the fourth step, and she then

reviewed the medical evidence and hearing testimony regarding the alleged

impairments, including the non-severe impairments. In sum, the ALJ’s decision

shows adequate consideration of the combined effect of Hubbard’s impairments.

See id.; see also Wilson v. Barnhart, 284 F.3d 1219, 1224-25 (11th Cir. 2002).

      Furthermore, the medical evidence supports the ALJ’s findings regarding

Hubbard’s alleged symptoms and impairments. Despite Hubbard’s claims that she

had suffered a stroke and had a tumor on her pituitary gland, the objective medical

evidence showed that Hubbard had suffered a transient ischemic attack and had a

pituitary lesion that did not reflect any “overt tumor problem.” No doubt these are


                                         14
             Case: 14-14908     Date Filed: 07/27/2015   Page: 15 of 18


still serious matters, but the medical records did not indicate any functional

limitations related to those conditions.       Additionally, Hubbard’s CT scans

consistently returned normal results, and doctors suspected that polysubstance

abuse may have been a contributing factor with regard to Hubbard’s transient

ischemic attack and at least one of her syncopal episodes.

      With regard to her burn wounds, Hubbard’s medical records showed that the

burns had healed well and fully, and they did not indicate any lasting limitations as

a result of her injury.     Moreover, although Hubbard suffered from anxiety

secondary to her burn wounds, no significant mental-health limitations were noted

by the psychologist who evaluated Hubbard during her hospital stay, and Dr.

Wierson’s report indicated that Hubbard’s mental impairments were not severe.

Similarly, Hubbard tolerated her spinal surgery well, and there was no indication

from the records that she suffered any lasting complications or limitations. The

medical records also showed that Hubbard’s asthma was well controlled with

medication, that her complaints of chest pain were not cardiac in nature, and that

she showed only mild mitral valve regurgitation. Finally, Dr. Williams’s and Dr.

Wierson’s assessments of Hubbard’s physical and mental functioning indicated

that Hubbard suffered little or no limitation in daily activities based on her alleged

impairments. Overall, substantial evidence support the ALJ’s residual-functional-

capacity assessment.


                                         15
             Case: 14-14908    Date Filed: 07/27/2015   Page: 16 of 18


      For similar reasons, substantial evidence also supports the ALJ’s finding that

Hubbard’s subjective statements regarding the intensity, persistence, and limiting

effects of her symptoms were not wholly credible. First, to the extent that Hubbard

argues that her history of drug use was irrelevant to her disability claims, her

argument is unavailing, as the medical records indicate that substance abuse

contributed to or was a suspected cause of several of her medical issues, including

her burn wounds, transient ischemic attack, and July 2011 syncopal episode. In

addition, the ALJ’s determination that Hubbard’s subjective testimony lacked

credibility was also based on the inconsistencies between the medical records and

Hubbard’s allegations, which we have reviewed above, and the fact that Hubbard

had performed at least some work activity after the alleged onset of disability.

Consequently, we find that the ALJ’s credibility determination was clearly

articulated and supported by substantial evidence. Mitchell, 771 F.3d at 782.

      In short, our review of the record shows that the ALJ reviewed all of the

evidence before her, accorded more weight to some evidence, such as the medical

records and the consulting physicians’ assessments, and less weight to other

evidence, such as Hubbard’s subjective testimony, and adequately explained her

reasons for doing do. We therefore conclude that substantial record evidence

supports the ALJ’s conclusion that Hubbard had the residual functional capacity to

perform medium work, which, in view of the vocational expert’s testimony,


                                        16
              Case: 14-14908       Date Filed: 07/27/2015      Page: 17 of 18


allowed Hubbard to perform her past relevant work. See Winschel, 631 F.3d at

1178.

                                              B.

        Hubbard also submits numerous medical records along with her brief on

appeal to this Court, and she asserts that her condition is worsening. It appears that

some of these records were submitted to the ALJ, some were presented to the

Appeals Council, some were presented anew before the district court, and some are

presented for the first time on appeal. After review of these materials, we conclude

that they do not show that Hubbard is entitled to relief.

        “We review the decision of the ALJ as to whether the claimant was entitled

to benefits during a specific period of time, which period was necessarily prior to

the date of the ALJ’s decision.” Wilson v. Apfel, 179 F.3d 1276, 1279 (11th Cir.

1999). The ALJ’s decision in this case was rendered on November 30, 2012.

Therefore, the medical records from 2013 and 2014, purportedly showing a

worsening of Hubbard’s conditions, are not relevant to the issues in this appeal,3

see id., even if they may be relevant should Hubbard file another application for

disability benefits based on the period after the conclusion of the agency

proceedings in this case, as indicated in the Appeals Council’s decision.


        3
         Nor are records submitted for the first time on appeal properly before this Court. See
Wilson, 179 F.3d at 1278-79 (noting that our review is limited to the certified record and that
evidence attached as an appendix to a brief is not properly before this Court).
                                              17
                Case: 14-14908      Date Filed: 07/27/2015      Page: 18 of 18


      Regarding the medical records within the relevant period, Hubbard has not

shown that these records are “new and material evidence.”                    See 20 C.F.R.

§ 404.970(b); see also Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1267

(11th Cir. 2007) (explaining that a district court may remand a case under sentence

six of 42 U.S.C. § 405(g) “when new material evidence that was not incorporated

into the administrative record for good cause comes to the attention of the district

court”). Here, the records relating to the period on or before the date of the ALJ’s

decision in November 2012 either were submitted to the ALJ and therefore were

not new, or they were largely consistent with the other medical evidence, so there

is no “reasonable possibility that the new evidence would change the

administrative outcome.” Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987).

                                              IV.

      Because substantial evidence supports the ALJ’s determination that Hubbard

was not disabled within the meaning of the Social Security Act for the period of

time under consideration, we affirm the Commissioner’s denial of disability

benefits.

      AFFIRMED. 4




      4
          Hubbard’s motion to expedite our consideration of this appeal is DENIED as moot.
                                              18